MORROW, Presiding Judge.
The offense is unlawfully passing a forged instrument; penalty assessed at confinement in the penitentiary for two years.
The facts are not before this court. The indictment appears regular. No fault in the procedure has been perceived or pointed out which would authorize á.reversal of the judgment. No complaint of the ruling of the court is presented by bills of exception or otherwise. There appear in the motion for new trial some statements of irregularities, which are not verified either by the trial judge nor by thé affidavit of the appellant.
The judgment is affirmed.